 



EXHIBIT 10.9
 
WHOLESALE REPRESENTATIVES DEFERRAL PLAN
Amended and Restated Effective as of December 10, 2002
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I PURPOSES OF THE PLAN
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
ARTICLE III EFFECTIVE DATE AND TERM
    6  
 
       
ARTICLE IV ADMINISTRATION OF THE PLAN
    7  
 
       
ARTICLE V ELIGIBILITY
    8  
Section 5.1 In General
    8  
Section 5.2 Investment Company Act Limitation
    8  
 
       
ARTICLE VI AWARDS
    8  
Section 6.1 Grant of Awards and Contributions to the Trust
    8  
Section 6.2 Accounts
    9  
Section 6.3 Vesting of Awards
    9  
Section 6.4 Forfeited Awards
    9  
Section 6.5 Date of Termination
    10  
Section 6.6 Acceleration of Vesting
    10  
Section 6.7 Dividends
    10  
Section 6.8 Voting of Shares
    10  
Section 6.9 Tender of Shares
    11  
Section 6.10 Forfeiture of Awards for Gross Malfeasance
    12  
 
       
ARTICLE VII DISTRIBUTIONS UNDER THE PLAN
    12  
Section 7.1 In General
    12  
Section 7.2 Deferral Election
    13  
Section 7.3 Distribution Upon the Death of a Participant
    13  
Section 7.4 Distribution Upon Disability
    13  
Section 7.5 Termination of Trust or Court-Ordered Distribution
    13  
Section 7.6 Acceleration of Distribution
    14  
Section 7.7 Distributions to Insiders
    14  
Section 7.8 Transitional Provisions
    14  
 
       
ARTICLE VIII FUNDING OF THE PLAN
    15  
Section 8.1 Unfunded Plan
    15  
Section 8.2 Trust
    16  
Section 8.3 Internal Funding
    16  
 
       
ARTICLE IX SECURITIES MATTERS
    17  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE X MISCELLANEOUS PROVISIONS
    17  
Section 10.1 Taxes
    17  
Section 10.2 No Special Employment Rights
    18  
Section 10.3 Expenses
    18  
Section 10.4 Titles and Headings Not to Control
    18  
Section 10.5 Amendment or Termination of Plan
    18  
Section 10.6 Governing Law
    19  
Section 10.7 Waiver of Punitive Damages
    19  
Section 10.8 Restrictions on Transfer
    19  
Section 10.9 Change in Control
    19  
Section 10.10 Consolidation or Merger of AMVESCAP
    19  
Section 10.11 Set-off
    20  
Section 10.12 Special Rules Regarding Administration Committee and Management
Committee
    20  

ii



--------------------------------------------------------------------------------



 



WHOLESALE REPRESENTATIVES DEFERRAL PLAN
(Amended and Restated Effective as of December 10, 2002)
ARTICLE I
PURPOSES OF THE PLAN
     The main purposes of the Wholesale Representatives Deferral Plan are (i) to
provide additional incentives to key employees of A I M Management Group Inc.
(“AIM”) and its subsidiaries in the form of contingent awards of ordinary shares
of AMVESCAP PLC, the indirect parent corporation of AIM (including American
depositary shares representing such ordinary shares), (ii) to seek to retain key
employees of AIM and its subsidiaries by making a portion of their compensation
contingent upon the satisfaction of certain vesting requirements, and (iii) to
enhance a long-term mutuality of interest between Plan participants and
shareholders of AMVESCAP PLC. This Plan is intended to be an unfunded plan for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees for the purposes of Title I of ERISA and is
intended to be part of an employees’ share scheme (within the meaning of section
743 of the Companies Act).
ARTICLE II
DEFINITIONS
     As used in the Plan, the terms set forth below shall have the meanings
indicated unless the context clearly indicates to the contrary. Where the
context so admits or requires, the singular shall include the plural and the
masculine shall include the feminine and vice versa.
     Account. “Account” shall mean a book account maintained by a Participant’s
employer (AIM or one of its Subsidiaries, as the case may be) reflecting the
Shares, cash and other property, together with earnings and distributions
thereon, credited to a Participant with respect to his Award(s) under the Plan.
     Additional Shares. “Additional Shares” shall mean Shares purchased with
reinvested dividends or dividend equivalent contributions pursuant to
Section 6.7.
     Administration Committee. “Administration Committee” shall mean the
administration committee, or any successor committee, comprised solely of United
States persons within the meaning of section 7701(a)(30) of the Code and
appointed by the board of directors of AIM from time to time to administer the
Plan in accordance with the terms hereof and serving at the pleasure of the
board of directors of AIM. To the extent that (i) Section 16 of the Exchange Act
is applicable to any equity securities of the Company and (ii) Rule 16b-3, as
promulgated under the Exchange Act, or any successor

 



--------------------------------------------------------------------------------



 



rule is applicable to the composition of the Administration Committee, the
composition of the Administration Committee shall comply with the terms of
Rule 16b-3 or such successor rule.
     AIM. “AIM” shall mean A I M Management Group Inc. and any successor
thereto.
     AMVESCAP. “AMVESCAP” shall mean AMVESCAP PLC and any successor corporation
which continues the Plan pursuant to Section 10.10.
     Average Cost Per Share. “Average Cost Per Share,” with respect to an Award
and with respect to the reinvestment of dividends or dividend equivalent
contributions pursuant to Section 6.7 (“Reinvestment”), shall mean (i) with
respect to ordinary shares of AMVESCAP, the average cost per share purchased
with respect to such Award or Reinvestment, as the case may be, as determined in
any reasonable manner by the Management Committee and (ii) with respect to
American depositary shares (“ADSs”) representing ordinary shares of AMVESCAP,
the average cost per ADS purchased with respect to such Award or Reinvestment,
as the case may be, as determined in any reasonable manner by the Management
Committee.
     Award. “Award” shall mean, with respect to each Participant, the right to
receive Shares, cash or other property (or a combination of the foregoing) equal
to the amount initially awarded to such Participant under the Plan by the
Administration Committee pursuant to Section 6.1 and as adjusted for earnings,
distributions and gains and losses on such Shares, cash and/or other property.
     Award Date. “Award Date” shall mean, with respect to an Award, the date
specified by the Administration Committee with respect to the grant of such
Award.
     Beneficiary. “Beneficiary” shall mean the person or persons determined to
be a Participant’s beneficiary pursuant to Section 7.3.
     Board of Directors. “Board of Directors” shall mean the Board of Directors
of AMVESCAP.
     Business Day. “Business Day” shall mean a day on which The Stock Exchange
is open for the transaction of business.
     Cause. “Cause” shall mean, when used in connection with the termination of
a Participant’s employment, the termination of the Participant’s employment by
AMVESCAP, AIM or any of their respective Subsidiaries on account of (i) the
willful violation by the Participant of (x) any law, (y) any rule of AMVESCAP,
AIM or such Subsidiary or (z) any rule or regulation of any regulatory body to
which AMVESCAP, AIM or such Subsidiary is subject, including, without
limitation, The Stock Exchange or

2



--------------------------------------------------------------------------------



 



any other exchange or contract market of which AMVESCAP, AIM or such Subsidiary
is a member, which violation would materially reflect on the Participant’s
character, competence or integrity, (ii) a breach by a Participant of the
Participant’s duty of loyalty to AMVESCAP, AIM and/or their respective
Subsidiaries in contemplation of the Participant’s termination of employment
with AMVESCAP, AIM or any such Subsidiary, such as the Participant’s
solicitation of customers or employees of AMVESCAP, AIM or any of their
respective Subsidiaries prior to the termination of his employment or (iii) the
Participant’s unauthorized removal from the premises of AMVESCAP, AIM or any of
their respective Subsidiaries of any records, files, memoranda, data in machine
readable form, reports, fee lists, customer lists, drawings, plans, sketches, or
other documents (in any medium or form) relating to the business of AMVESCAP,
AIM or any of their respective Subsidiaries or the customers of AMVESCAP, AIM or
any of their respective Subsidiaries, including, but not limited to, all
intellectual property and proprietary research which the Participant uses,
develops or comes in contact with in the course of or as the result of his
employment with AMVESCAP, AIM or any of their respective Subsidiaries, as the
case may be. Any rights AMVESCAP, AIM or any of their respective Subsidiaries
may have hereunder in respect of the events giving rise to Cause shall be in
addition to the rights AMVESCAP, AIM or any such Subsidiary may have under any
other agreement with the employee or at law or in equity. If, subsequent to a
Participant’s voluntary termination of employment or involuntary termination of
employment without Cause, it is discovered that the Participant’s employment
could have been terminated for Cause, such Participant’s employment shall, at
the election of the Administration Committee in its sole discretion, be deemed
for the purposes of this Plan to have been terminated for Cause.
     Change in Control. “Change in Control” shall mean (x) with respect to
AMVESCAP, the occurrence of any of the following events:
     (i) the stockholders of AMVESCAP shall approve a definitive agreement (a)
for the merger or other business combination of AMVESCAP with or into another
corporation, and with respect to the surviving public company, a majority of the
directors of which were not directors of AMVESCAP immediately prior to such
merger or combination and in which the stockholders of AMVESCAP immediately
prior to the effective date of such merger or combination directly or indirectly
own less than a majority of the voting power in such corporation or (b) for the
direct or indirect sale or other disposition of all or substantially all of the
assets of AMVESCAP;
     (ii) (a) the acquisition by purchase, subscription or otherwise (including
pursuant to a reconstruction or scheme of arrangement) by any person (or persons
acting together, meaning persons party to an agreement to which section 204 of
the Companies Act applies) of 20 percent or more of the relevant share capital
of AMVESCAP (or any successor company to which all or the majority of the assets

3



--------------------------------------------------------------------------------



 



of AMVESCAP are transferred pursuant to any such reconstruction or scheme of
arrangement); (b) the giving of notice of any general meeting of AMVESCAP at
which a resolution will be proposed for the winding-up of AMVESCAP; (c) if under
section 425 of the Companies Act, the court sanctions a compromise or
arrangement proposed for the purposes of or in connection with a scheme for the
reconstruction of AMVESCAP or its amalgamation with any other company or
companies; or (d) any scheme of arrangement involving the reconstruction of
AMVESCAP or the amalgamation of AMVESCAP with any other entity that is approved
by the holders of Shares;
     (iii) any person obtains Control of AMVESCAP as a result of making an offer
to acquire Shares which is either unconditional or is made on a condition such
that, if it is satisfied, the person making the offer will have Control of
AMVESCAP; or
     (iv) a change in the composition of the Board of Directors such that
individuals who, as of December 10, 2002, constituted the Board of Directors
(generally the “Directors” and as of December 10, 2002, the “Continuing
Directors”) cease for any reason to constitute at least a majority thereof,
provided that any person becoming a Director subsequent to December 10, 2002
whose nomination for election was approved by a vote of at least a majority of
the Continuing Directors (other than a nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors) shall be deemed to be a
Continuing Director; and
(y) with respect to any Subsidiary of AMVESCAP, including without limitation
AIM, the consummation of the sale of the capital stock or all or substantially
all of the assets of such Subsidiary to, or the merger or other business
combination of such Subsidiary with or into, a third party that is not
affiliated with AMVESCAP or any of its Subsidiaries. For the purpose of clause
(x) (iii) above, (A) a person shall be deemed to have obtained “Control of
AMVESCAP” if he and others acting in concert with him have together obtained
Control of it and (B) “Control” shall mean, in relation to AMVESCAP, the power
of a person to secure that the affairs of AMVESCAP are conducted in accordance
with the wishes of that person by means of the holding of shares or the
possession of voting power in or in relation to AMVESCAP or by virtue of any
powers conferred by the articles of association of AMVESCAP.
     Code. “Code” shall mean the United States of America Internal Revenue Code
of 1986, as amended from time to time.
     Companies Act. “Companies Act” shall mean the Companies Act 1985 of Great
Britain, as amended from time to time.

4



--------------------------------------------------------------------------------



 



     Disability. “Disability” shall mean any physical or mental condition that
would qualify a Participant for a disability benefit under the long-term
disability plan maintained by AMVESCAP, AIM or any of their respective
Subsidiaries and applicable to the Participant.
     Eligible Employee. “Eligible Employee” shall mean the executives, officers
and other key employees, including without limitation wholesale representatives,
of AIM and its Subsidiaries.
     ERISA. “ERISA” shall mean the United States of America Employee Retirement
Income Security Act of 1974, as amended from time to time.
     Exchange Act. “Exchange Act” shall mean the United States of America
Securities Exchange Act of 1934, as amended from time to time.
     Management Committee. “Management Committee” shall mean the Management
Committee as defined in, and appointed in accordance with the terms of, the
AMVESCAP Global Stock Plan. The Management Committee shall hold meetings and
make decisions in accordance with the terms and conditions set forth in the
AMVESCAP Global Stock Plan.
     Participant. “Participant” shall mean any current or former Eligible
Employee who has been selected by the Administration Committee to receive an
Award under the Plan and with respect to whom an Award, which has not previously
been forfeited, is outstanding.
     Permissive Retirement. “Permissive Retirement” shall mean a Participant’s
termination of employment with AMVESCAP, AIM and their respective Subsidiaries,
other than by reason of death or Disability, on or after the earlier to occur of
the following dates:
     (i) the attainment of age 58; or
     (ii) retirement with the approval of the Administration Committee.
     Plan. “Plan” shall mean the Wholesale Representatives Deferral Plan, as
constituted by these rules and as amended from time to time.
     Remuneration Committee. “Remuneration Committee” shall mean the
Remuneration Committee as defined in the AMVESCAP Global Stock Plan. Except as
otherwise provided herein, any decisions required or permitted to be made by the
Remuneration Committee hereunder shall be made in accordance with the rules
specified in the AMVESCAP Global Stock Plan.

5



--------------------------------------------------------------------------------



 



     Shares. “Shares” shall mean the ordinary shares of AMVESCAP, or any other
shares and/or other property into which the ordinary shares of AMVESCAP are
converted pursuant to a stock split, reverse split, subdivision, reconstruction,
amalgamation, scheme of arrangement, recapitalization, reorganization, merger,
combination, consolidation, split-up or other similar corporate event and shall
include American depositary shares representing such ordinary shares.
     Subsidiary. “Subsidiary”, with respect to an entity, shall mean a
corporation with respect to which such entity, directly or indirectly, has the
power, whether through the ownership of voting securities, by contract or
otherwise, to elect at least a majority of the members of such corporation’s
board of directors.
     The Stock Exchange. “The Stock Exchange” shall mean The International Stock
Exchange of the United Kingdom and Republic of Ireland Limited.
     Trust. “Trust” shall mean the grantor trust of the AMVESCAP from time to
time to which contributions are made in respect of the Plan and, in the case of
any Subsidiary, the term “Trust” shall be limited to such Subsidiary’s Sub-Trust
as described in Section 1.3 of the Trust Agreement. The Company and the
Subsidiaries intend that, in the event of the insolvency or bankruptcy of the
Company or any Subsidiary, only the assets of the Trust which are attributable
to the aggregate Account Balances of the Company or such Subsidiary’s
Participants be available to pay the claims of the Company’s or such
Subsidiary’s creditors.
     Trust Agreement. “Trust Agreement” shall mean the trust agreement between
AMVESCAP and the Trustee as amended from time to time with respect to the Trust.
     Trustee. “Trustee” shall mean the entity from time to time serving as
trustee under the Trust Agreement.
ARTICLE III
EFFECTIVE DATE AND TERM
     The Plan was adopted effective as of July 1, 1998, was amended by (i) the
First Amendment to the Plan effective as of January 1, 2001, and (ii) the Second
Amendment to the Plan effective as of February 1, 2002, and has been amended and
restated as set forth herein effective as of December 10, 2002 unless otherwise
indicated. The Plan shall continue in effect, as amended from time to time, in
accordance with its terms until terminated by the Remuneration Committee or the
Board of Directors. The Plan is a plan of AMVESCAP and a plan of each of its
Subsidiaries that is the employer of a Participant, including without limitation
AIM.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION OF THE PLAN
     (a) In General. The Plan shall be administered by the Administration
Committee, provided that the Management Committee and the Remuneration Committee
shall have the duties and powers specified herein and in the Trust Agreement.
The Administration Committee shall have full authority, consistent with the
Plan, to administer the Plan, including authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan and such forms of election as it may deem necessary or appropriate. Any
person making a claim for any distribution under the Plan shall file a written
claim with the Administration Committee. Decisions of the Administration
Committee regarding any matter connected with the Plan shall be final and
binding on all parties. Administration Committee decisions shall be made by a
majority of its members at a meeting (which meeting may be held by telephone) at
which there is a quorum and which has been duly called by any member on no less
than 48 hours written notice; notice may be transmitted by facsimile, telex,
courier, electronic mail or by other reasonable means of transmission. No notice
of any meeting of the Administration Committee need be given to any member who
submits a signed waiver of notice, whether before or after the meeting. Neither
the business to be transacted at, nor the purpose of, any meeting of the
Administration Committee need be specified in a written waiver of notice. The
attendance of any member at a meeting of the Administration Committee shall
constitute a waiver of notice of such meeting, except when the member attends a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business on the ground that the meeting is not
lawfully called or convened. Any decision reduced to writing and signed by all
of the members of the Administration Committee shall be as fully effective as if
it had been made at a meeting duly held.
     (b) Indemnification. No member of the Administration Committee, the
Management Committee or the Remuneration Committee, as the case may be, shall be
liable for any action, omission or determination relating to the Plan, and
AMVESCAP, AIM and their respective Subsidiaries shall indemnify and hold
harmless each member of the Administration Committee, the Management Committee
and the Remuneration Committee, and each other director or employee of AMVESCAP,
AIM or their respective Subsidiaries to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated, against any
cost, expense (including counsel fees, which fees shall be paid as incurred) or
liability (including any sum paid in settlement of a claim with the approval of
the Board of Directors) arising out of any action, omission or determination
relating to the Plan, if such action, omission or determination was taken or
made by such member, director or employee in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of AMVESCAP,
AIM and their respective Subsidiaries, and with respect to any criminal action
or proceeding, such member had no reasonable cause to believe his conduct was

7



--------------------------------------------------------------------------------



 



unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that the person did not act in good faith
and in a manner which he reasonably believed to be in or not opposed to the best
interests of AMVESCAP, AIM and their respective Subsidiaries, and, with respect
to any criminal action or proceeding, had reasonable cause to believe that his
conduct was unlawful.
ARTICLE V
ELIGIBILITY
     Section 1.2 In General. The Eligible Employees shall be eligible to
participate in the Plan in accordance with the terms of the Plan and the rules
and procedures established by the Administration Committee. An Eligible Employee
shall become a Participant effective as of the date on which such Eligible
Employee is granted an Award hereunder. Participation by Eligible Employees is
mandatory, not elective.
     Section 1.3 Investment Company Act Limitation. With respect to any
Participant, the Administration Committee may, in its sole discretion, use its
authority under Section 6.6 to accelerate the vesting of such Participant’s
Award(s) and its authority under Section 7.6 to accelerate the time of
distribution with respect to such Award(s) so that neither the Plan nor the
Trust will be required to register as an investment company under the United
States of America Investment Company Act of 1940, as amended from time to time.
ARTICLE VI
AWARDS
     Section 1.4 Grant of Awards and Contributions to the Trust. The
Administration Committee may grant Awards (which may be of differing amounts) to
any or all Eligible Employees employed by AIM or its Subsidiaries. The
Administration Committee shall specify the Award Date with respect to each Award
and the year to which such Award relates. Prior to the grant of an initial Award
to an Eligible Employee hereunder, such Eligible Employee shall execute and
deliver a participant consent form covering such initial Award and any future
Award(s), on a form approved by the Administration Committee, acknowledging such
Eligible Employee’s participation subject to the terms of the Plan. AMVESCAP
intends to contribute, or procure the contributions, and transfer to the Trust
funds and/or other property equivalent to the sum of the amounts of all Awards
made to Participants. At the direction of the Management Committee, the Trustee
shall use such funds and/or other property to purchase Shares from any person,
and to make such other investments, as the Management Committee shall direct.

8



--------------------------------------------------------------------------------



 



     Each Participant’s Award shall be subject to the terms of the Plan
applicable to that Participant and such additional terms as may be adopted from
time to time applicable to particular jurisdictions. No Participant shall have
any right to receive any Shares, cash or other property under the Plan other
than in accordance with the terms of the Plan, including any applicable
additional terms.
     Section 1.5 Accounts. Each Participant’s Account shall be comprised of one
or more sub-accounts where each sub-account relates to a particular Award
granted to such Participant and is initially credited with the amount of such
Award. Each sub-account of the Participant’s Account shall be adjusted to
reflect the earnings, distributions, gains and losses with respect to the
Shares, cash and/or other property allocated to the sub-account for each Award.
Shares shall be allocated among a Participant’s Accounts and sub-accounts based
upon the Average Cost Per Share. Fractional Shares may be allocated to a
Participant’s Account or sub-account. Cash or other property remaining after a
whole number of Shares has been purchased may be added to any dividend or
dividend equivalent contributions to purchase Additional Shares pursuant to
Section 6.7 from time to time. Each Participant’s Account and sub-accounts shall
reflect any securities, cash or other property received with respect to Shares,
cash or other property credited to such Participant’s Account or sub-account, as
the case may be. The Shares, cash or other property, together with earnings and
distributions thereon, allocated to an Award shall be subject to the same
vesting and other restrictions to which such initial Award is subject. Each
Participant shall receive a statement of his Account quarterly.
     Section 1.6 Vesting of Awards. Subject to Sections 6.4, 6.6 and 6.10, an
Award shall fully vest on June 20 of the third year following the year to which
such Award relates. Notwithstanding the foregoing, any Award(s) of a Participant
not previously forfeited shall immediately vest in the event of (i) such
Participant’s Permissive Retirement or (ii) such Participant’s termination of
employment with AMVESCAP, AIM or their respective Subsidiaries by reason of his
death or Disability. Prior to vesting, an Award shall be completely unvested.
Both vested and unvested Awards shall be subject to the terms of the Plan
including, without limitation, Article VII regarding distributions under the
Plan. A Participant shall have no rights with respect to the Shares, cash or
other property underlying his vested and unvested Awards until such Shares, cash
or other property are distributed pursuant to Article VII.
     Section 1.7 Forfeited Awards. Upon termination of a Participant’s
employment with AMVESCAP, AIM and their respective Subsidiaries, any Award(s)
granted to such Participant which have not vested shall be forfeited unless
otherwise determined by the Administration Committee. The Shares, cash and/or
other property underlying forfeited Awards shall revert to the Trust and, unless
otherwise determined by the Management Committee, shall be added to and
allocated as part of subsequent Award(s) made under the Plan. Under no
circumstances shall such Shares, cash or other property held in the Trust revert
to AMVESCAP or any of its Subsidiaries; however such Shares, cash or

9



--------------------------------------------------------------------------------



 



other property shall be available to creditors of AMVESCAP or any Subsidiary in
the event of AMVESCAP’s or such Subsidiary’s insolvency in accordance with the
terms and conditions of Section 8.2 and the Trust Agreement.
     Section 1.8 Date of Termination. The date of a Participant’s termination of
employment shall be determined at the sole discretion of the Administration
Committee.
     Section 1.9 Acceleration of Vesting. The Administration Committee may
accelerate the vesting of any Award at any time at its sole discretion.
     Section 1.10 Dividends. The Management Committee shall direct the Trustee
to reinvest the full amount of any dividends paid on Shares held in the Trust in
Additional Shares and shall direct such purchase of Additional Shares.
Participants’ Accounts (and the underlying sub-accounts) shall be credited with
the appropriate number of Additional Shares based upon the Average Cost Per
Share. Additional Shares shall be subject to the same vesting requirements and
other restrictions as are the Award to which such Additional Shares relate. The
Management Committee may direct the Trustee to waive dividends on Shares held in
the Trust; in such event, AMVESCAP may make, or cause to be made, contributions
to the Trust equivalent to the dividends waived in respect of such Shares. Such
dividend equivalent contributions shall be used to purchase Additional Shares as
described in this Section 6.7.
     Section 1.11 Voting of Shares.
     ( ) The Management Committee shall direct the Trustee, and the Trustee
shall have no discretion, as to the manner in which the voting rights attaching
to Shares that are allocated to unvested Awards are to be voted.
     (a) The Management Committee shall direct the Trustee, and the Trustee
shall have no discretion, as to the manner in which the voting rights attaching
to Shares that are allocated to vested Awards are to be voted; provided that,
the Management Committee may, in its sole discretion, direct the Trustee to take
direction from any or all Participants as to the manner in which the Shares
subject to the relevant Participant’s vested Awards are to be voted. If the
Management Committee directs the Trustee to take voting directions from any
Participant(s), (i) the Trustee shall vote combined fractional Shares, to the
extent possible, to reflect the directions of the Participant(s) holding such
Shares and (ii) if the Trustee does not receive valid Participant voting
directions with respect to the Shares allocated to a Participant’s vested
Award(s), the Trustee shall have no discretion as to the voting of such Shares
but shall vote such Shares in the manner directed by the Management Committee.
     ( ) Notwithstanding any other provision of this Section 6.8, the Shares
allocated to a Participant’s Awards shall be voted by the Trustee, at the
direction of the

10



--------------------------------------------------------------------------------



 



Management Committee, with respect to any Participant(s) with respect to whom
counsel to AMVESCAP advises that the Participant might be taxed on the value of
the Participant’s Awards if the Participant(s) were permitted to direct the
voting of such Shares.
     Section 1.12 Tender of Shares.
     ( ) If any person shall commence a tender or exchange offer or any similar
transaction with respect to Shares, the Management Committee shall be entitled
to direct the Trustee, and the Trustee shall have no discretion, as to whether
the Shares underlying unvested Awards allocated to Participants’ Accounts are to
be tendered and whether such tender is to be revoked (to the extent such a
revocation is permitted by the terms of such tender or exchange offer or
applicable law).
     (a) If any person shall commence a tender or exchange offer or any similar
transaction with respect to Shares, the Management Committee shall be entitled
to direct the Trustee, and the Trustee shall have no discretion, as to whether
the Shares underlying vested Awards allocated to Participants’ Accounts are to
be tendered and whether such tender is to be revoked (to the extent such a
revocation is permitted by the terms of such tender or exchange offer or
applicable law); provided that, the Management Committee may, in its sole
discretion, direct the Trustee to take direction from any or all Participant(s)
as to whether such Shares are to be tendered and whether such tender is to be
revoked (to the extent such a revocation is permitted by the terms of such
tender or exchange offer or applicable law). If the Management Committee directs
the Trustee to take tender directions from any Participant(s), (i) the Trustee
shall tender Shares underlying vested Awards allocated to any Participants’
Accounts for which the Trustee shall have received affirmative and valid
Participant directions to tender (except to the extent such directions are
revoked prior to such tender); (ii) the Trustee shall revoke the tender of
Shares allocated to any Participants’ Accounts underlying vested Awards for
which the Trustee shall have received affirmative and valid Participant
directions to revoke such tender; and (iii) the Trustee shall not tender, or
revoke the tender of, Shares allocated to Participants’ Accounts for which the
Trustee does not receive affirmative and valid Participant directions.
     ( ) To the extent that a Participant or the Management Committee elects to
tender Shares allocated to a Participant’s Account, the Trustee shall transfer
the consideration the Trustee receives as a result of such tender into the Trust
and the Participant’s Account shall reflect the transfer.
     ( ) Notwithstanding any other provision of this Section 6.9, the Management
Committee, in its sole discretion, shall make tender decisions with respect to
Shares held in the Accounts of Participants with respect to whom counsel to
AMVESCAP advises

11



--------------------------------------------------------------------------------



 



that the Participant(s) might be taxed on the value of the Participant’s Account
if the Participant(s) were permitted to direct the tender of Shares.
     Section 1.13 Forfeiture of Awards for Gross Malfeasance. Notwithstanding
any other provision of the Plan, Awards (whether vested or unvested) will be
forfeited in their entirety by a Participant and the Participant will retain no
right whatsoever in relation to any Award in the event that the Participant
commits an act of gross malfeasance, such as theft of corporate property or
client funds, against AMVESCAP, AIM or any of their respective Subsidiaries
which act results in the termination of that Participant’s employment by
AMVESCAP, AIM or any of their respective Subsidiaries, as appropriate.
ARTICLE VII
DISTRIBUTIONS UNDER THE PLAN
     Section 1.14 In General. Subject to any applicable withholding obligations
and Sections 5.2, 6.4, 6.10, 7.2 through 7.7 (inclusive) and 10.1, the
Administration Committee shall advise the Management Committee of distributions
to be made hereunder and the Management Committee shall direct the Trustee to
deliver or cause to be delivered to a Participant certificates for Shares, cash
or other property equivalent to the amount credited to such Participant’s
Account in respect of vested Awards, no later than one year and thirty-five days
after such Participant becomes vested in his Award(s). The Management Committee
may, in its sole discretion and at any time, direct the Trustee to sell any
securities or other property that would have been received in respect of Shares
or other property credited to a Participant’s Account for cash or other property
of equivalent value. Upon termination of a Participant’s employment with
AMVESCAP, AIM and their respective Subsidiaries, the Shares, cash or other
property credited to such Participant’s Account in respect of vested Awards
shall continue to be invested in Shares, cash or other property until a complete
distribution of the value of the vested Awards credited to such Account is made
to such Participant; provided, however, that (i) during the period prior to a
Participant’s Permissive Retirement as determined by the Management Committee or
(ii) upon a Participant’s attainment of age 58, a Participant may request and,
if such a request is made, the Management Committee, in its sole discretion, may
(but need not) direct the Trustee to sell any Shares or other property credited
to such Participant’s Account in respect of vested Awards for cash or other
property and direct the investment of such proceeds in such manner as the
Management Committee may approve until a complete distribution of the value of
the vested Awards credited to such Account is made to such Participant. The
Management Committee (or its delegate) may, in its sole discretion, consult with
the Participant as to the investment of, or the timing of the distribution or
sale of, Shares, cash or other property credited to a Participant’s Account in
respect of vested Awards.

12



--------------------------------------------------------------------------------



 



     Section 1.15 Deferral Election. A Participant may voluntarily elect to
defer receipt of distribution of his Awards under this Plan upon such terms and
conditions as the Administration Committee may prescribe. The Administration
Committee, at its sole discretion, may approve or disapprove any such deferral
election.
     Section 1.16 Distribution Upon the Death of a Participant. Each Participant
shall have the right to designate in writing from time to time a Beneficiary by
filing a written notice of such designation with the Administration Committee. A
Participant’s designation of a Beneficiary may be revoked by filing with the
Administration Committee an instrument of revocation or a later designation. Any
designation or revocation shall be effective when received by the Administration
Committee. In the event of the death of a Participant, certificates for Shares,
cash or other property equivalent to the amount remaining in such Participant’s
Account in respect of vested Awards may, at the discretion of the Management
Committee, be distributed to the Participant’s Beneficiary as soon as reasonably
practicable. Unless the Participant’s Beneficiary designation provides
otherwise, no person shall be entitled to benefits upon the death of the
Participant unless such person survives the Participant. If the Beneficiary
designated by a Participant does not survive the Participant or if the
Participant has not made a valid Beneficiary designation, such Participant’s
Beneficiary shall be such Participant’s estate.
     Section 1.17 Distribution Upon Disability. In the event of the termination
of a Participant’s employment by reason of Disability, certificates for Shares,
cash or other property equivalent to the amount credited to such Participant’s
Account in respect of vested Awards shall be distributed as soon as reasonably
practicable to the Participant or such other representative of the Participant
as the Management Committee in its sole discretion shall determine.
     Section 1.18 Termination of Trust or Court-Ordered Distribution. In the
event that the Trust is terminated prior to the vesting of an Award or in the
event that a court of competent jurisdiction finally determines that AMVESCAP,
AIM or any of their respective Subsidiaries is obligated to distribute to a
Participant, Beneficiary or any other person certificates representing any
Shares credited to a Participant’s Account prior to the time of distribution
otherwise provided for in this Article VII, the Share certificates so
distributed to such Participant, Beneficiary or other person shall, in the sole
discretion of the Management Committee, be restricted as to transferability
until the date that the Shares would otherwise have been distributed to the
Participant or a Beneficiary under the terms of the Plan had they not been
distributed to the Participant, Beneficiary or other person and had remained
subject to the Plan, and each such stock certificate shall bear the following
(or similar) legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE)

13



--------------------------------------------------------------------------------



 



CONTAINED IN THE WHOLERSALE REPRESENTATIVES DEFERREAL PLAN AND NEITHER THIS
CERTIFICATE OR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS AND
MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS (i) (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, (B) SUCH
DISPOSITION IS EFFECTED ON THE LONDON STOCK EXCHANGE IN COMPLIANCE WITH RULE 904
OF REGULATION S UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND THE
HOLDER SHALL HAVE DELIVERED TO THE COMPANY EVIDENCE REASONABLY SATISFACTORY TO
THE COMPANY TO SUCH EFFECT, (C) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE
COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION IS EXEMPT FROM
THE PROVISIONS OF SECTION 5 OF SUCH ACT OR (D) A NO-ACTION LETTER FROM THE U.S.
SECURITIES AND EXCHANGE COMMISSION, REASONABLY SATISFACTORY TO COUNSEL FOR THE
COMPANY, SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH DISPOSITION AND (ii) SUCH
DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.”
     Section 1.19 Acceleration of Distribution. The Administration Committee
may, in its sole discretion, accelerate the time of distribution with respect to
any or all of a Participant’s Awards.
     Section 1.20 Distributions to Insiders. With respect to any Award made to a
Participant who is subject to the reporting requirements of section 16(a) of the
Exchange Act (an “insider”), distributions with respect to such Awards shall be
made only in the form of Shares and in the form of cash or other property for
any fractional Shares.
     Section 1.21 Transitional Provisions.
     (a) Vested Awards. Effective as of December 10, 2002, all Awards that have
become vested on or before such date shall be subject to the terms and
conditions of the Plan. Subject to any applicable withholding obligations and
Sections 5.2, 6.4, 6.10, 7.2

14



--------------------------------------------------------------------------------



 



through 7.7 (inclusive) and 10.1, the Administration Committee shall advise the
Management Committee of distributions to be made hereunder, and the Management
Committee shall direct the Trustee to deliver or cause to be delivered to a
Participant certificates for Shares, cash or other property equivalent to the
amount credited to such Participant’s Account in respect of such vested Awards
on or after June 20, 2003.
     (b) Unvested Awards.
     (i) Awards Granted On or After June 30, 2000. Effective as of December 10,
2002, all Awards granted after June 30, 2000 that have not become vested on or
before December 10, 2002 shall be subject to the terms and conditions of the
Plan.
     (ii) Awards Granted During the Period Beginning December 11, 1999 and
Ending June 29, 2000 (inclusive). Effective as of December 10, 2002, all Awards
granted during the period beginning December 11, 1999 and ending June 29, 2000
(inclusive) that have not become vested on or before December 10, 2002 shall be
subject to the terms and conditions of the Plan; provided that, notwithstanding
the timing of distributions of vested Award(s) under Section 7.1, such Award(s)
shall be distributed no later than one year and thirty-five days after a
Participant’s termination of employment with AMVESCAP, AIM and their respective
Subsidiaries.
ARTICLE VIII
FUNDING OF THE PLAN
     Section 1.22 Unfunded Plan. The Plan shall be unfunded, including without
limitation for purposes of the United States of America Department of Labor
Regulation § 2520.104-23. Benefits under the Plan to a Participant shall be the
unfunded obligation of such Participant’s employer or former employer (AIM or
its Subsidiary, as the case may be). Notwithstanding the fact that AMVESCAP
established the Trust for the purpose of assisting itself and its Subsidiaries
in meeting their respective compensatory obligations to their employees, AIM and
each of its Subsidiaries, respectively, shall remain obligated to pay the
amounts credited to Participant’s Accounts as a result of Awards under the Plan.
In the event that assets of the Trust are used to satisfy the claims of general
creditors of AMVESCAP in accordance with Section 8.2 and the Trust Agreement,
such assets shall be deemed to be sold at their fair market value and the
Accounts of Participants shall be adjusted to reflect such deemed sale. Nothing
shall relieve AIM and each of the Subsidiaries of their respective liabilities
under the Plan except to the extent amounts are paid to Participants or
Beneficiaries from the assets of the Trust.

15



--------------------------------------------------------------------------------



 



     Section 1.23 Trust. Effective as of December 24, 1997, AMVESCAP established
the Trust, which is intended to be (i) a “grantor trust” within the meaning of
sections 671 et seq. of the Code and (ii) a “United States person” within the
meaning of section 7701(a)(30) of the Code, to assist AMVESCAP and its
Subsidiaries in meeting their respective compensatory obligations to their
employees. The Trust is part of an employees’ share scheme as defined in section
743 of the Companies Act . The Trustee is State Street Bank and Trust Company
and the Trust is domiciled in the State of New York. Pursuant to the Trust
Agreement, the Management Committee may remove the Trustee and appoint a
successor Trustee and may change the domicile of the Trust. The Trust can hold
Shares, cash and other property contributed to the Trust by AMVESCAP to provide
itself and the Subsidiaries with a source of funds to assist each of them in
meeting their respective compensatory obligations to their employees. The
Management Committee shall direct that the assets of the Trust be invested and
reinvested primarily in Shares.
     The trust agreement creating the Trust contains procedures to the following
effect: In the event of the insolvency of AMVESCAP or any Subsidiary, the assets
of the Trust shall be available to pay the claims of creditors of AMVESCAP or
such Subsidiary, as the case may be, as a court of competent jurisdiction may
direct. AMVESCAP or any Subsidiary shall be deemed to be “insolvent” if AMVESCAP
or such Subsidiary is generally unable to pay its debts as they become due or if
AMVESCAP is subject to a pending proceeding under the bankruptcy laws of the
United Kingdom, or if such Subsidiary is subject to a pending proceeding under
the bankruptcy laws of the jurisdiction in which it is organized or
incorporated. In the event AMVESCAP or any Subsidiary becomes insolvent, the
Board of Directors and the Chief Executive Officer of AMVESCAP or such
Subsidiary, as the case may be, have a duty to inform the Trustee in writing of
AMVESCAP’s or such Subsidiary’s insolvency. Upon receipt of such notice, or if
the Trustee receives written notice from a person claiming to be a creditor of
AMVESCAP or any Subsidiary alleging such insolvency, the Trustee shall cease
making payments from the assets of the Trust on behalf of the Company or such
Subsidiary, shall hold such assets for the benefit of creditors of AMVESCAP or
such Subsidiary, as the case may be, and shall resume payments from the assets
of the Trust only after the Trustee has determined that AMVESCAP or such
Subsidiary, as the case may be, is not, or is no longer, insolvent.
     Section 1.24 Internal Funding. AMVESCAP’s Subsidiaries shall have no
obligations to make contributions to the Trust, although such a Subsidiary may
reimburse AMVESCAP for contributions to the Trust made by AMVESCAP on behalf of
employees of such Subsidiary. AIM and its Subsidiaries shall have obligations to
make payments under the Plan to the Participants that are their respective
employees. To the extent that the obligations under the Plan of AIM or its
Subsidiaries are satisfied by AMVESCAP or by the distribution of assets from the
Trust, such distribution shall be treated as a capital contribution from
AMVESCAP to AIM or such Subsidiary, as the

16



--------------------------------------------------------------------------------



 



case may be, as of the date on which such obligation is satisfied. To the extent
that AIM or its Subsidiary reimburses AMVESCAP for contributions to the Trust
and AMVESCAP then fails to satisfy the obligation of AIM or such Subsidiary
under the Plan (by a distribution from the Trust or otherwise) and AIM or such
Subsidiary pays such obligations, AIM or such Subsidiary shall have the right to
recover such payment from AMVESCAP.
ARTICLE IX
SECURITIES MATTERS
     Subject to Section 7.5, AMVESCAP shall use its best efforts to ensure that
any securities distributed to Participants hereunder are marketable at the time
of distribution. Notwithstanding anything herein to the contrary, AMVESCAP shall
not be obliged to cause to be delivered any certificates evidencing Shares
pursuant to the Plan unless and until AMVESCAP is advised by its counsel that
the delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authority and the requirements of The Stock Exchange
and any other securities exchange on which Shares are traded. The Management
Committee may require, as a condition of the delivery of certificates evidencing
Shares pursuant to the terms hereof, the recipient of such Shares to make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Management Committee, in its sole discretion, deems necessary or
desirable, provided that any such legends shall not contravene any rules or
regulations of The Stock Exchange or any applicable statute.
ARTICLE X
MISCELLANEOUS PROVISIONS
     Section 1.25 Taxes. As a condition to the making of any Award, the vesting
of any Award, the lapse of the restrictions pertaining thereto or the
distribution of Shares subject to an Award, AMVESCAP, AIM or any of their
respective Subsidiaries may require a Participant to pay such sum to AMVESCAP,
AIM or such Subsidiary as may be necessary to discharge such entity’s
obligations with respect to any taxes, withholding, assessment or other
governmental charge imposed on property or income received by the Participant
pursuant to the Plan. In accordance with the rules and procedures established by
the Management Committee and in the discretion of the Management Committee, such
payment may be in the form of cash or other property. AMVESCAP, AIM and their
respective Subsidiaries shall have the right to withhold from any cash or
property payable to a Participant (including any salary, bonus or any other
amount payable from AMVESCAP, AIM or any such Subsidiary to the Participant) an
amount sufficient to satisfy applicable withholding tax requirements, prior to a
distribution of Share certificates or other property under the Plan or to direct
the Trustee to sell any Shares or

17



--------------------------------------------------------------------------------



 



other property credited to a Participant’s Account in respect of vested Awards
to satisfy applicable withholding tax requirements. In order to satisfy such
taxes, assessments or other governmental charges, the Management Committee may
direct the Trustee to pay to AMVESCAP, AIM or any of their respective
Subsidiaries an amount to satisfy such obligation and to pay the balance to the
Participant. At the direction of the Participant and subject to the approval of
the Management Committee, AMVESCAP, AIM and their respective Subsidiaries may
deduct or withhold from any payment or distribution to a Participant whether or
not pursuant to the Plan in order to satisfy required withholding obligations
under the Plan.
     Section 1.26 No Special Employment Rights. Nothing contained in the Plan
shall confer upon any Participant any right with respect to the continuation of
the Participant’s employment by AMVESCAP, AIM or any of their respective
Subsidiaries or interfere in any way with the right of AMVESCAP, AIM or any such
Subsidiary at any time to terminate such employment without prior notice at any
time for any or no reason. Each Participant shall, by participating in the Plan,
waive all and any right to compensation or damages in consequence of the
termination of his office or employment with AMVESCAP, AIM or any of their
respective Subsidiaries for any reason whatsoever in so far as these rights
arise or may arise from his ceasing to have rights under the Plan as a result of
such termination. Nothing in the Plan shall be deemed to give any employee of
AMVESCAP, AIM or any of their respective Subsidiaries any right to participate
in the Plan.
     Section 1.27 Expenses. Subject to the Trust Agreement, all expenses and
costs in connection with the administration of the Plan shall be borne by
AMVESCAP, AIM and their respective Subsidiaries.
     Section 1.28 Titles and Headings Not to Control. The titles to Articles and
headings of Sections in the Plan are placed herein for convenience of reference
only and shall not affect the meaning of any of the provisions of the Plan.
     Section 1.29 Amendment or Termination of Plan. The Remuneration Committee
may modify, amend, suspend or terminate this Plan in whole or in part at any
time, provided that, such modification, amendment, suspension or termination
shall not, without a Participant’s consent, affect adversely the rights of a
Participant with respect to outstanding Awards that have not previously been
forfeited; provided further, that the Remuneration Committee may, without a
Participant’s consent, amend the Plan from time to time in such a manner as may
be necessary to avoid having the Plan, the Trust Agreement or the Trust being
subject to ERISA and to avoid the current taxation of the assets held in the
Trust. In this regard, neither a Participant’s incurring tax liability nor the
loss of an investment opportunity as a result of the termination of the Plan
shall be considered an impairment of the rights of a Participant.

18



--------------------------------------------------------------------------------



 



     Upon termination of the Plan or the Trust, unvested Awards of each
Participant shall immediately vest and the Shares, cash or other property, or
the equivalent thereof, credited to the Account of each Participant in respect
of vested Awards shall be distributed to each such Participant in order to meet
the payment obligations under the Plan with respect to each such Participant. In
the event that Shares or other property allocated to unvested Awards have been
previously forfeited, the Management Committee shall determine how such Shares
and other property shall be applied to provide compensation and benefits to
employees of AMVESCAP and its Subsidiaries. No portion of the assets held in the
Trust shall revert to AMVESCAP or the Subsidiaries at any time except for the
reimbursement of taxes pursuant to Section 10.1 and the Trust Agreement;
provided that, in the event of the insolvency of AMVESCAP or any Subsidiary, the
assets of the Trust shall be available to pay the claims of creditors of
AMVESCAP or such Subsidiary, as the case may be, as provided in Section 8.2 and
the Trust Agreement.
     Section 1.30 Governing Law. The Plan, as amended from time to time, and all
rights hereunder shall be governed by, administered and enforced in accordance
with the laws of the State of New York (without reference to the choice of law
doctrine).
     Section 1.31 Waiver of Punitive Damages. There is no right to punitive,
exemplary or similar damages as a result of any controversy or claim arising out
of, relating to or in connection with the Plan, or the breach, termination or
validity thereof, and each Participant shall, by participating in the Plan,
waive all and any of such rights.
     Section 1.32 Restrictions on Transfer. No transfer (other than any transfer
made by will or by the laws of descent and distribution), charge or encumbrance
by a Participant of any right to any payment hereunder, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to such payment, and the transfer,
charge or encumbrance shall be of no force and effect.
     Section 1.33 Change in Control. In the event of a Change in Control of
AMVESCAP or a Participant’s employer, all of a Participant’s unvested Award(s)
shall immediately vest if (i) the Participant’s employment with AMVESCAP and its
Subsidiaries is involuntarily terminated other than for Cause or (ii) the
Participant voluntarily terminates employment with AMVESCAP and its Subsidiaries
for “good reason” which shall mean (a) reduction in compensation following the
Change in Control or (b) reduction in responsibilities or position following the
Change in Control.
     Section 1.34 Consolidation or Merger of AMVESCAP. In the event of the
consolidation, amalgamation, combination or merger of AMVESCAP with or into any
other corporation, or the sale by AMVESCAP of substantially all of its assets,
the resulting successor may continue the Plan by adopting the same by resolution
of its board

19



--------------------------------------------------------------------------------



 



of directors and by executing a proper supplemental agreement to the Trust
Agreement with the Trustee. If within ninety days from the effective date of
such consolidation, amalgamation, combination, merger or sale of assets, such
new corporation does not adopt the Plan, the rights of all affected Participants
to their respective benefits with respect to vested and unvested Awards shall be
non-forfeitable as of the effective date of such consolidation, amalgamation,
combination, merger or sale of assets.
     Section 1.35 Set-off. In the event that AMVESCAP, AIM or any of their
respective Subsidiaries has any claims against a Participant, AMVESCAP, AIM or
such Subsidiary (as the case may be) may, in its discretion, offset such claims
against its obligations to such Participant under the Plan. AMVESCAP, AIM or the
applicable Subsidiary, as the case may be, shall give notice to the Participant
of any set-off effected under this Section 10.11.
     Section 1.36 Special Rules Regarding Administration Committee and
Management Committee. Notwithstanding any other provision of the Plan, with
respect to any power of the Administration Committee or the Management Committee
described herein that is exercised with respect to a Participant who is a member
of such Committee and the exercise of such power does not affect all
Participants relatively equally, such power shall be exercised with respect to
such Participant by the non-Participant members of such Committee who are United
States persons within the meaning of section 7701(a)(30) of the Code, if any;
provided that, if all members of such Committee are Participants or none of the
non-Participant members of such Committee are United States persons within the
meaning of section 7701(a)(30) of the Code, then such powers shall be exercised
with respect to such Participants by the members of the Remuneration Committee
who are United States persons within the meaning of section 7701(a)(30) of the
Code.

20